|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JAV|ER ECHEVARR|A, : Civi| No. 3:16-cv-770
Petitioner (Judge Mariani)
v.
BR|AN COLE|V|AN, et al.,
Respondents
ORDER
AND NOW, this _E_ day of Apri|, 2019, upon consideration of the petition for
writ of habeas corpus (Doc. 1), and in accordance with the Court’s |\/iemorandum of the
same date, |T |S HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C. § 2254
is DEN|ED.

2. The C|erk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253(0).

    

f ,
vtoberte;+vrariani
United States District Judge

 

